                                           Case 3:18-cv-07012-JCS Document 164 Filed 08/20/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       TONETTE L. VAZQUEZ,                               Case No. 18-cv-07012-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION FOR
                                                  v.                                         TRANSCRIPTS
                                   9
                                  10       ALEJANDRO MAYORKAS,                               Re: Dkt. No. 151
                                                        Defendant.
                                  11
                                  12          Plaintiff Tonette Vazquez, proceeding pro se and in forma pauperis, moves for copies of
Northern District of California
 United States District Court




                                  13   transcripts of four proceedings in this case, which occurred on the following dates: June 23, 2020;

                                  14   August 21, 2020; December 4, 2020; and May 28, 2021. See Mot. (dkt. 151). Two of those

                                  15   transcripts—for proceedings on August 21, 2020 and December 4, 2020—have already been

                                  16   prepared and served on Ms. Vazquez. See dkts. 117, 148. As a one-time courtesy, the Clerk is

                                  17   instructed to mail Ms. Vazquez additional copies of those transcripts.

                                  18          The Court finds that transcripts of the June 23, 2020 and May 28, 2021 transcripts are

                                  19   necessary for Ms. Vazquez to respond to Defendant’s motion to enforce a purported settlement.

                                  20   Her motion for transcripts of those proceedings at no cost is therefore GRANTED.

                                  21          For the June 23, 2020 settlement conference (dkt. 97), Defendant has already had a

                                  22   transcript prepared by a private stenographer. See Samples Decl. (dkt. 126-1) Ex. A. In an

                                  23   abundance of caution, however, the Court finds that a transcript prepared by a court reporter on the

                                  24   panel of this district is appropriate to create an authoritative record. The court reporter is directed

                                  25   to prepare the transcript of the on-the-record portion1 of the June 23, 2020 settlement in this case

                                  26
                                  27   1
                                        The Court notes that only the final portion of the settlement conference in which the purported
                                  28   settlement was placed on the record is available. The parties’ negotiations preceding that portion
                                       of the conference were not on the record and were not recorded, and thus cannot be transcribed.
                                           Case 3:18-cv-07012-JCS Document 164 Filed 08/20/21 Page 2 of 2




                                   1   on the following basis:

                                   2          ( ) Ordinary (within 30 days @ $3.65 per page).

                                   3          ( ) 14-Day (within 14 days @ $4.25 per page).

                                   4          (X) Expedited (within 7 days @ $4.85 per page).2

                                   5          ( ) Daily (overnight @ $6.05 per page).

                                   6          As for the May 28, 2021 evidentiary hearing, Defendant already ordered a copy of that

                                   7   transcript, which has already been prepared. See dkt. 153. Under the Court’s policies, however,

                                   8   that transcript cannot be furnished to Ms. Vazquez before September 30, 2021 unless the court

                                   9   reporter is paid for an additional copy. The Court finds that such a copy is necessary and warrants

                                  10   payment of that fee by the Clerk. The court reporter is directed to furnish a copy to Ms. Vazquez

                                  11   on the following basis:

                                  12          ( ) Ordinary (within 30 days @ $0.90 per page).
Northern District of California
 United States District Court




                                  13          ( ) 14-Day (within 14 days @ $0.90 per page).

                                  14          (X) Expedited (within 7 days @ $0.90 per page).

                                  15          ( ) Daily (overnight @ $1.20 per page).

                                  16          The Clerk is directed to pay said reporter the cost of preparing or furnishing the transcripts

                                  17   at the rates indicated above, and in accordance with the requirements of the Judicial Conference of

                                  18   the United States, as set forth in the Guide to Judiciary Policies and Procedures.

                                  19          The court reporter shall file proof of service upon furnishing these transcripts to Ms.

                                  20   Vazquez.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 20, 2021

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25
                                  26
                                       2
                                  27     An expedited rate is appropriate because, based on the privately-prepared transcript currently in
                                       the record, the transcript is likely to be only approximately four pages long. The minimal
                                  28   additional cost is therefore outweighed by the interest in moving forward with the case and
                                       providing Ms. Vazquez with ample time to prepare for the next hearing.
                                                                                           2
